Title: To Thomas Jefferson from James McHenry, 1 September 1793
From: McHenry, James
To: Jefferson, Thomas



Sir
Fayetteville near Baltimore 1st Sepr. 1793
 
I shall communicate to the merchants of Baltimore your official letter addressed to them which I have reason to believe will be very welcome agreeable and satisfactory. I shall also recommend to them to appoint a committee of their own body to extend its contents to those whom it concerns and to carry the object it contemplates into effect.
The french fugitive from St. Domingo whose application you forwarded some time since had experienced the same degree of attention and relief as his fellow sufferers; as however his age gives him some
 
claims which may be peculiar only to a few others I shall obtain for him some part of the succour he solicits. I am D Sir with sincere respect Your most obt st.

James M Henry

